EXHIBIT Vanguard Natural Resources, LLC OWNERSHIP LIST as of December31, 2008 Place of Percentage Entity Name Incorporation Owner Relationship Ownership Trust Energy Company, LLC Kentucky Vanguard Natural Gas, LLC Sole Member 100 % Ariana Energy, LLC Tennessee Vanguard Natural Gas, LLC Sole Member 100 % Vanguard Natural Gas, LLC Kentucky Vanguard Natural Resources, LLC Sole Member 100 % VNR Holdings, LLC Delaware Vanguard Natural Gas, LLC Sole member 100 % Vanguard Permian, LLC Delaware Vanguard Natural Gas, LLC Sole Member 100 %
